Appeal from an order of the Family Court, Oswego County (Walter W. Hafner, Jr., A.J.), entered *1201June 15, 2006 in a proceeding pursuant to Family Court Act article 6. The order, among other things, found respondent to be in willful violation of a custody/visitation order.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Memorandum: Family Court erred in finding respondent to be in willful violation of a custody/visitation order dated December 10, 2004 and in sentencing her to an intermittent term of incarceration of two weekends. The violation petition alleges that respondent violated a different order, dated February 24, 2006, and, in any event, the evidence does not establish that respondent willfully violated a clear mandate of either order (see Matter of Johnson v Ahern, 29 AD3d 1101 [2006]; Matter of Hoglund v Hoglund, 234 AD2d 794, 795-796 [1996]). Present—Gorski, J.P., Martoche, Centra, Lunn and Green, JJ.